DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 10/09/2019, IDS filed 08/14/2020, and election filed 08/01/2022.

	Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11, in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the examiner to consider all claims in a single application.  This is not found persuasive because the four claimed inventions ae distinct. The process of invention II does not yield a porous three-dimensional (3-D) scaffold as claimed by invention I, rather it yields a sponge structure, not necessary a porous 3-D scaffold as the product claimed by invention I. Further invention III is a wound dressing and invention I and II are scaffold that can be used for bone regeneration and not wound dressing. With regard to the process of use of invention IV to arrest bleeding, inventions I-II, can be used for bone regeneration and not necessary to control bleeding as required by invention IV, and invention III can be used as wound dressing for healing and not to arrest hemorrhage from a bleeding wound. Therefore, the claimed four inventions are distinct and it is burden to examine all the inventions. The search system and the focus of the invention are completely different, requiring an undue burden on the patent examiner. While searches may seem to be overlapping, however, extensive since the patent examiner searches the databases based on different classification and literally. Rarely do applicants present claims to an inventions where the distinctness of the invention are readily clear such as a chemical compound and a gene sequence. It is the responsibility of the examiner to enforce 35 USC 101, which allows the applicant to obtain a patent for a single invention. In the opinion of the examiner the applicants present four distinct inventions. Applicants are reminded with the rejoinder practice as set forth in paragraph 12 of the “Election/Restriction Requirement” mailed 05/31/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022.

Information Disclosure Statement
The NPL reference cited in the information disclosure statement filed 08/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The IDS reproduced below for convenience:

    PNG
    media_image1.png
    123
    819
    media_image1.png
    Greyscale

(1) The IDS does not recite any information regarding the relevant application, e.g. how relevant, is it a continuation or having common inventor, etc. Applicants submitted NPL with the title “Summery Translation of the Office Action”. However, it is not clear from the IDS or from the NPL document itself regarding identification of the translated office action applicants referring to. (2) Further, the provided NPL refers to 3 citation references, however, these references numbers are not provided in the NPL. Therefore, the NPL reference is crossed and not considered. See attached interview summery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: (1) Claim 7 recites the broad recitation “cellulose and cellulose derivatives”, and the claim also recites “methylcellulose, carboxymethyl cellulose, ethyl hydroxyethyl cellulose, ethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, alkyl cellulose, alkoxy cellulose hydroxyethyl cellulose” which are the narrower statement of the range/limitation. (2) Claim 7 recites the broad recitation “chitosan”, and the claim also recites “chitosan hydrolysate” which is the narrower statement of the range/limitation. (3) Claim 7 recites the broad recitation “alkyl cellulose”, and the claim also recites “methyl cellulose and ethylcellulose” which is the narrower statement of the range/limitation. (4) Claim 7 recites the broad recitation “alkoxy cellulose”, and the claim also recites “hydroxypropyl cellulose, hydroxypropoyl methyl cellulose and hydroxyethyl cellulose” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106693038 (hereinafter CN ‘038, abstract provided by IDS filed 08/14/2020, and machine translated full document is currently provided).
Claim 1 is directed to a biofragmentable sponge, comprising a three-dimensional porous scaffold, which is formed by freeze-drying a solution of about 5% to about 20% (w/w) of silk protein, about 5% to - about 85% (w/w) of a water soluble synthetic polymer or a mixture of water soluble synthetic polymers, and about 10% to about 90% (w/w) of a polysaccharide or a mixture of polysaccharides.

	The claims are directed to a product by process claims, and product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), wherein the product-by-process claim was rejected because the end product, in both the prior art and the claimed product were the same. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
	CN ‘038 discloses biodegradable porous three-dimensional sponge material (¶¶ 0002, 0004). The porous 3-D sponge material inherently reads on porous sponge scaffold. The material comprises 3-8% silk fibroin, 3-5% polyvinyl alcohol (the claimed water soluble synthetic polymer), and 5-20% chitosan and 15-19% sodium carboxymethyl cellulose (both are claimed polysaccharide). Total polysaccharide in the material is 20-39% (¶¶ 0008, 0013, 0019, 0028; examples). The material produced by freeze drying solution of the above ingredients (¶¶ 0010-0013).
All the limitations of claim 1, including the process of producing the sponge and the amount of each used ingredients are disclosed by CN ‘038.
Regarding claim 2 that the silk protein is silkworm or spider silk, the reference discloses fibroin that is inherently a silkworm.
Regarding the amount of silk protein of about 5-15% as claimed by claim 4, CN ‘038 discloses 5-8% that falls within the claimed amount.
 Regarding the water soluble synthetic polymers claimed by claim 5, the reference discloses polyvinyl alcohol.
Regarding the amount of the polymer of about 5-80% as claimed by claim 6, the reference discloses 5% that falls within the claimed amount. 
Regarding the polysaccharides claimed by claim 7, the reference discloses chitosan and sodium carboxymethyl cellulose.
	Regarding the claimed amount of polysaccharide of about 10-85%, the reference discloses 20-39% that falls within the claimed amount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘038 in view of the article by Sah et al. (“Preparation, characterization and in vitro study of biocompatible fibroin hydrogel”, currently provided).

Applicant Claims 
Claim 3 recites that the silk protein is lyophilized.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of CN ‘038 are previously discussed in this office action. CN ‘038 teaches all the limitations of claims 1, 2, 4-8 as set forth under 102 rejection above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the reference teaches fibroin and teaches a freeze dried composition comprising fibroin, the reference however does not teach fibroin is lyophilized as claimed by claim 3.
	Sah teaches lyophilized fibroin that can form 3-dimentional sponge suitable for scaffold fabrication for tissue engineering. The lyophilized fibroin has good cyto/bio compatibility (see the entire document, and in particular page 7879; abstract; and conclusion). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce biocompatible 3-D porous sponge material comprising fibroin by freeze drying as taught by CN ‘038, and use lyophilized fibroin as taught by Sah. One would have been motivated to do so because Sah teaches lyophilized fibroin has good cyto/bio compatibility that make it suitable to form 3-D sponge suitable for scaffold fabrication for tissue engineering. One would reasonably expect formulating biocompatible 3-D sponge using lyophilized fibroin that is suitable to fabricate scaffolds for tissue engineering.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘038 in view of the article by Fereshteh (“Freeze drying technologies for 3-D scaffold engineering”, currently provided).

Applicant Claims 
Claim 9 recites before the freeze-drying, the solution is placed under a reduced temperature in a 2-stage manner. Claim 10 recites the temperature at the first stage is reduced to about 4 +/- about 2°C and the temperature at the second stage is gradually reduced to about -20 +/- about 2°C at a rate of greater than 5°C/min. Claim 11 recites the solution is then placed at about -20 +/- about 2°C for more than 14 hours.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of CN ‘038 are previously discussed in this office action. CN ‘038 teaches all the limitations of claims 1, 2, 4-8 as set forth under 102 rejection above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the reference teaches freeze drying, the reference does not teach the claimed parameters for the freeze drying process as claimed by claims 9-11. Note: freeze drying is directed to process of making the claimed product and the conditions and parameters of the process claimed by claims 9-11 do not impar patentability to the product. The product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), wherein the product-by-process claim was rejected because the end product, in both the prior art and the claimed product were the same. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  
Nevertheless, for completeness of record Fereshteh reference is cited.
	Fereshteh teaches highly porous 3-D scaffold comprising natural and synthetic polymers produced by freeze drying. Parameters of the freeze drying can affect the pore sizes and morphology of the freeze dried scaffold. The process of freeze drying involve the steps of forming a solution of the ingredients, freezing, primary drying and secondary drying. To obtain uniform voids of the porous scaffold, the solution is rapidly frozen to a temperature below its eutectic point, which reads on reducing the temperature as claimed by claim 9 (abstract, pages 151-152, 154). The process of freeze drying can be engineered to mimic the original tissue structurally, mechanically and functionally (pages 153, 154). The porosity depends on rate of decreasing the temperature and its time. Freezing rate is very significant factor in determining porosity of 3-D structure. Reducing the temperature from 0 to -4 forms ice crystals, and decreasing the temperature to below -4 creates denser scaffold with smaller pore sizes. Reducing the temperature from -4 to -20 could reduce pore size and porosity of the scaffold (page 154). Adjusting the freezing temperature can improve the properties of a scaffold (page 155). Depending on the solution components, the freezing rate is also significant (page 155). Since no heat involved the process, any kind of additives can be added in the process, e.g. protein (page 168). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce biocompatible 3-D porous sponge material as taught by CN ‘038, and adjust the parameters of the freeze drying process as taught by Fereshteh. One would have been motivated to do so because Fereshteh teaches freeze drying process produced porous 3-D scaffold, and by adjusting the temperature and time of the freeze drying, the process can be engineered to mimic the original tissue structurally, mechanically and functionally. One would reasonably expect formulating biocompatible 3-D sponge material for a scaffold that is produced by freeze drying process wherein parameters and conditions of the process can be adjusted to engineer a scaffold that mimics the original tissue. 
Regarding 2-stage freeze drying as claimed by claim 9, Fereshteh teaches first and secondary freeze drying.
Regarding claim 10 to reduce the temperature to about 4 +/- about 2°C and the temperature at the second stage is gradually reduced to about -20 +/- about 2°C at a rate of greater than 5°C/min, Fereshteh teaches reducing the temperature from 0 to -4 to form ice crystals and decreasing the temperature to below -4 to create denser scaffold with smaller pore sizes, and reducing the temperature from -4 to -20 could reduce pore size and porosity of the scaffold. In the light of teachings of Fereshteh, one having ordinary skill in the art would have reduced the temperature of the solution to about 4 +/- about 2°C and the temperature at the second stage is gradually reduced to about -20 +/- about 2°C to achieve the desired porosity and morphology of the scaffold. 
Regarding the rate of cooling as claimed by claim 10, in the light of the teaching of Fereshteh that porosity depends on rate of decreasing the temperature and its time, one having ordinary skill in the art would have determined the time and rate of cooling based on the porosity of the final product and its intended use.
Regarding freeze drying for more than 14 hours, Fereshteh teaches reducing the temperature from -4 to -20 could reduce pore size and porosity of the scaffold, and one having ordinary skill in the art would have determined the time to maintain the solution in such a temperature based the desired properties of the final product and its intended use.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Minor Informalities
Claim 7 objected to because of the following informalities:  the claim repeats “ethyl cellulose” twice, in the 3rd  and 4th lines of the claim.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./